Citation Nr: 1704364	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by numbness of the vagina, buttocks, and hips, to include as secondary to service-connected bursitis of the left hip. 

2.  Entitlement to a disability rating in excess of 30 percent for hypothyroidism. 

3.  Entitlement to a compensable disability rating for gastoesophageal reflux disease (GERD) prior to October 24, 2007, and in excess of 10 percent thereafter. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In a June 2009 rating decision, the Atlanta, Georgia RO, increased the rating assigned for the Veteran's GERD from a noncompensable rating to 10 percent, effective from October 2007.  Jurisdiction of the case currently resides with the RO in Lincoln, Nebraska.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in December 2014 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In December 2014, the Board remanded the Veteran's claims in order to provide her with VA examinations to evaluate the severity of her service-connected hypothyroidism and GERD, as well as to fully assess whether the Veteran's claims of lower body numbness is either related to active duty service or secondary to her service-connected left hip bursitis or lumbosacral strain.

With respect to the Veteran's claim seeking entitlement to service connection for a disorder manifested by numbness of the vagina, buttocks, and hips, further development is required to determine the nature and extent of the claimed disability.  Since the Board remand, service connection has been granted, and separate ratings assigned, for right and left lower extremity radiculopathy as secondary to the service-connected lumbosacral strain.  See December 2014 and March 2016 rating decisions.  

A June 2015 VA examiner stated that it "appears at least as likely as not that the veteran's claim of 'numbness of the lower body' is proximately due to or caused by her service connected back condition."  The examiner went on to say that the Veteran's current symptoms were as likely as not due to a bilateral lower extremity radiculopathy and the examiner stated he could find no evidence in the medical record for an alternative cause for her reported symptoms.  The Board finds this opinion is inadequate to adjudicate the Veteran's claim.  The June 2015 VA examiner did not include any discussion or findings to explain the Veteran's complaints of numbness of her genitals.  Thus, it is unclear whether the diagnosis of radiculopathy contemplates those complaints or if those complaints represent a separate disability.  On remand, the Veteran must be provided with a new VA examination with opinion on this issue.

In June 2015, the Veteran underwent a VA endocrinology examination where it was noted that she continued to require daily medication for treatment of hypothyroidism.  She stated she gained "over 80 pounds" over the years and attributed this weight gain to her hypothyroidism.  She also reported feeling tired, experiencing chronic constipation, and having a "sluggish memory."  The VA examiner noted the following symptoms were attributable to the Veteran's hypothyroidism: fatigability ("less energy"), constipation, mental sluggishness, continuous medication, weight gain, cold intolerance, and the Veteran's reports of her hair falling out.

The June 2015 VA examination is inadequate for the Board to evaluate the Veteran's claim because the examiner provided no discussion of the frequency or severity of the Veteran's symptoms attributable to her hypothyroidism.  Further, the examiner provided no discussion of contradictory medical evidence in the record.  Specifically, a July 2008 VA neuropsychology consult reflected that an evaluation of the Veteran did not reveal any cognitive dysfunction.  Further, VA endocrinology treatment records dated in September 2012 and June 2014 noted that the Veteran denied experiencing restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, and either heat or cold intolerance.  The June 2014 VA treatment record also noted that the Veteran denied experiencing constipation or fatigue.  In light of these deficiencies, the Veteran must be afforded a new VA examination.

With respect to the Veteran's GERD, she underwent a VA esophageal condition examination in June 2015 where she was noted to have a diagnosis of GERD.  The VA examiner noted the following symptoms that were due to GERD: pyrosis, reflux, regurgitation, and vomiting that occurred four or more times per year.  However, this examination is similarly deficient because the VA examiner also provided no discussion of the frequency or severity of the Veteran's symptoms attributable to her GERD.  Further, the VA examiner did not discuss the Veteran's lay statements made in her December 2004 claim seeking an increased evaluation that she experienced pain in her arms and shoulders due to symptoms of GERD.  On remand, the Veteran must be provided with a more thorough VA examination.

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's other claims, adjudication of the TDIU issue will be deferred until the above-noted issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  The Board notes that VA treatment records indicate that the Veteran is currently working.  See, e.g., January 27, 2016 addendum ("Veteran answered, at work, unable to talk at this time"); December 31, 2015 VA nursing telephone encounter note (Veteran stated she was "just getting off work").  On remand, the Veteran should be requested to provide updated information on her work history. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that she provide a detailed educational and employment history.

3.  Then schedule the Veteran for appropriate VA examinations with a different VA examiner to determine the current severity of her service-connected hypothyroidism and GERD.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, hypothyroidism and GERD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

In discussing the symptoms of the Veteran's hypothyroidism, the VA examiner is asked to address a July 2008 VA neuropsychology consult which reflected that an evaluation of the Veteran did not reveal any cognitive dysfunction.  Further, VA endocrinology treatment records dated in September 2012 and June 2014 noted that the Veteran denied experiencing restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, and either heat or cold intolerance.

With respect to the Veteran's GERD, the examiner is asked to address lay statements in the record from the Veteran that she experienced pain in her arms and shoulders due to symptoms of GERD.

4.  Then schedule the Veteran for an appropriate VA examination with a different VA examiner to determine the nature and likely etiology of the Veteran's claimed numbness of the lower body (other than the service-connected bilateral lower extremity radiculopathies), including the vagina, buttocks, and hips.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's presently diagnosed conditions (other than the service-connected bilateral lower extremity radiculopathies) related to her claims of numbness of the lower body, including the vagina, buttocks, and hips.  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed condition (other than the service-connected bilateral lower extremity radiculopathies) had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition (other than the service-connected bilateral lower extremity radiculopathies) had its onset in or is otherwise related to active duty service?  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition (other than the service-connected bilateral lower extremity radiculopathies) was caused by the Veteran's service-connected bursitis of the left hip?  

(e)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition (other than the service-connected bilateral lower extremity radiculopathies) was aggravated by the Veteran's service-connected bursitis of the left hip?  

The opinions provided thus far have not included the required level of explanation or rationale.  Specifically, the June 2015 VA examiner provided no discussion or findings to explain the Veteran's complaints of numbness of her genitals.  

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative an opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




